Judgment unanimously affirmed, with costs. Memorandum: In computing the income from claimant’s appropriated 10-story building the trial court fixed estimated income from the first floor to be $13,175 (8,500 square feet at $1.55 per square foot). The State contends that this was error as the rentable space consisted of only approximately 3,800 square feet (2,358 square feet store area and 1,440 square feet warehouse space). The remainder (4,700 square feet) was used in common by tenants on the nine upper floors for loading and unloading purposes. At first blush there appears to be merit to this contention. The proof suggests, however, that the experts for both parties placed an over-all square foot value on other floors without regard to particular uses. Thus, a substantial portion of the second floor was used for office purposes, which obviously would command a higher rental than the remainder consisting of warehouse space. All experts, however, and the trial court, fixed an over-all square foot value to the entire floor. We conclude that upon all the proof the findings of the trial court should not be disturbed. The fixation of gross income presented serious problems to all experts, who were compelled to use hypothetical rentals because a substantial portion of the building was vacant. This was caused in part (as the trial court found) by the cloud of condemnation that had been hovering over the property for a substantial period of time. Lastly, we note that claimant purchased the property in 1952 for $360,000 with a cash investment of nearly $100,000. While the structure during the intervening years had suffered somewhat from obsolescence, there is undisputed proof that the property was located near the downtown area of Syracuse where real estate values had increased substantially in recent years. (Appeal from judgment of Court of Claims, in action for damages for permanent appropriation.) Present — Goldman, P. J., Del Veechio, Witmer, Moule and Bastow, JJ.